UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1865


KARIN MARIE KENDRICK, Esq., Pro Se,

                Plaintiff - Appellant,

          v.

HON. COLLEEN A. CAVANAUGH, Baltimore County Orphan’s Court;
HON. GRACE G. CONNOLLY, Register of Wills, Baltimore County;
HON. JULIE L. ENSOR; HON. R. JAY FISHER, Sheriff, Baltimore
County; OFFICERS JOHN AND JANE DOE, of the Baltimore County
Sheriff’s Office; STATE OF MARYLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-02207-CCB)


Submitted:   March 19, 2012                 Decided:   March 29, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karin Marie Kendrick, Appellant Pro Se.      Hugh Scott Curtis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karin     Marie     Kendrick       appeals    the   district   court’s

order dismissing her 42 U.S.C. § 1983 (2006) action as barred by

absolute    judicial      immunity,     derivative       judicial   immunity,   and

sovereign immunity.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the   district    court.      Kendrick       v.   Cavanaugh,    No.   1:10-cv-

02207-CCB    (D.    Md.    July   14,    2011).          We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           2